DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3 and 8, 10, 11 and 12 are rejected under 35 U.S.C. 102 as being anticipated over Zaitsev et al. (US 20110148410 A1).

Zaitsev teaches:
Claim 1: A magnetic resonance imaging apparatus ([0001]: “The present invention relates to an MRI method and an MRI apparatus to implement the method which generates images using MR signals”) comprising:
a measurement unit that includes a reception coil having a plurality of channels, and measures a nuclear magnetic resonance signal of a subject for every channel of the reception coil (Abstract: “Two or more RF receivers are used to simultaneously record MR signals originating from the imaged object volume” – the RF receivers serve as the measurement unit as they record the MR signal); and
a channel image obtained from the nuclear magnetic resonance signal measured by the measurement unit for every channel ([0067]: “FIG. 7 presents exemplary images acquired from a normal human volunteer on a TIM Trio 3T Scanner (Siemens Healthcare, Erlangen, Germany) with a standard 12 channel head receiver coil array” – the 12 channels are used to obtain the channel image and the MR machine records signals in order to form the image).
wherein the image computation unit includes a sensitivity distribution calculation unit that calculates a sensitivity distribution on a k-space for every channel by using the channel images and a composite image obtained by combining the channel images ([0045]: “FIG. 7 presents exemplary images reconstructed from the fully encoded data comprising 256 k-space lines (A); SENSE reconstruction of the under sampled data comprising 128 k-space lines and requiring additional coil sensitivity data based on additional 32 lines “ and See fig. 1 showing the combination of PS coil images and FT coil images to make a high resolution image).

	Claim 2: wherein the sensitivity distribution calculation unit includes, 
a k-space conversion unit that converts the channel image and the composite image into k-space data ([0069]: “The resulting k-space data were then Fourier-transformed and combined into a single composite image presented in FIG. 7C.”)
a sensitivity distribution frequency component calculation unit that calculates weighting of each channel in the k-space data as a sensitivity distribution frequency component ([0006]: “If no volume coil is available for the measurement, it is possible to determine relative coil sensitivities, with regard to either one of the array coils or a combination thereof, which is often referred to as relative SENSE (rSENSE) [6] or modified SENSE (mSENSE) [7]. It is possible to implement both rSENSE and mSENSE as auto-calibrating techniques, where the central k-space region of the actual accelerated acquisition is sampled densely to produce a low-resolution full FOV image for coil sensitivity calibration.”),
a convolution integration unit that convolution-integrates a δ-function corresponding to a predetermined imaging field of view and predetermined resolution, and the sensitivity distribution frequency component ([0045]: “(C); convolution reconstruction of the undersampled data comprising 128 k-space lines with reduced resolution”), and
an actual space conversion unit that converts the frequency component after the convolution integration into actual space data ([0066]: “An inverse Fourier transform is then applied to the interpolated k-space data followed by a multi-channel coil combination method of choice to recover the combined high-resolution full FOV image” – it is known to one having ordinary skill in the art that the inverse Fourier transform is taken to move from the frequency domain to the time domain).

Claim 3: wherein the sensitivity distribution calculation unit calculates a sensitivity distribution by using a low-resolution image for every channel which is measured by the measurement unit ([0006]: “Fortunately, coil sensitivity profiles are relatively smooth, which makes it possible to perform the sensitivity estimation based on a relatively quick low-resolution calibration scan, including consecutive acquisitions of the same object with the array coil and a volume (body) coil, respectively” and see fig. 5). 

	Claim 5: wherein the convolution integration unit uses a δ -function corresponding to an imaging field of view and resolution of an image measured by the measurement unit as the δ-function ([0045]: “(C); convolution reconstruction of the undersampled data comprising 128 k-space lines with reduced resolution”), 

Claim 8: A sensitivity distribution calculation method for calculating a sensitivity distribution for every channel by using an image measured for every channel of a reception coil ([0062]: “Some well-known techniques are for example the SENSE technique…”), comprising:
a step of creating a composite image by combining a channel image for every channel (See Fig. 1 showing the creation of a composite image);
a step of converting the channel image and the composite image into k-space data ([0064]: “A image space reconstruction flow chart for the undersampled data is presented in FIG. 5”)
a step of calculating a sensitivity distribution frequency component of each channel in the k-space data ([0045]: “FIG. 7 presents exemplary images reconstructed from the fully encoded data comprising 256 k-space lines (A); SENSE reconstruction of the undersampled data comprising 128 k-space lines and requiring additional coil sensitivity data based on additional 32 lines “ and See fig. 1 showing the combination of PS coil images and FT coil images to make a high resolution image);
a step of convolution-integrating a δ-function corresponding to a predetermined imaging field of view and predetermined resolution, and the sensitivity distribution frequency component ([0045]: “FIG. 7 presents exemplary images reconstructed from the fully encoded data comprising 256 k-space lines (A); SENSE reconstruction of the under sampled data comprising 128 k-space lines and requiring additional coil sensitivity data based on additional 32 lines”); and
a step of converting data after the convolution integration into actual space data ([0066]: “An inverse Fourier transform is then applied to the interpolated k-space data followed by a multi-channel coil combination method of choice to recover the combined high-resolution full FOV image” – it is known to one having ordinary skill in the art that the inverse Fourier transform is taken to move from the frequency domain to the time domain).

Claim 10: wherein the convolution integration step includes a step of convolution-integrating a low-resolution δ-function (See fig. 5 showing low resolution imaging inputted into the SENSE algorithm which performs a δ-function) , 
and a step of convolution-integrating a high-resolution δ-function (See fig. 5 which shows the low resolution coil maps convolved with the folded coil images), 
and the step of creating the composite image to the convolution integration step are repeated a plurality of times while updating the sensitivity distribution that is used in the composite image creation step (See Fig. 5 showing a repetitive process of creating the composite images), 
and the processing proceeds to the step of convolution-integrating the high-resolution δ-function (See Fig. 5 showing the high resolution image convolved using the SENSE algorithm).

Claim 11: wherein the step of calculating the sensitivity distribution frequency component includes a step of calculating a weighting coefficient of each channel from the k-space data of the composite image as the sensitivity distribution frequency component ([0066]: “These weights are then applied to the original k-space data to interpolate the missing lines and thereby create an approximation of the fully-sampled k-space”).

Claim 12: A sensitivity distribution calculation program that causes a computer to execute:
a step of creating a composite image by combining a channel image for every channel of a reception coil (See Fig. 1 and the creation of a composite image);
a step of converting the channel image and the composite image into k-space data ([0064]: “A image space reconstruction flow chart for the undersampled data is presented in FIG. 5”);
a step of calculating a sensitivity distribution frequency component of each channel by using the k-space data ([0064]: “The sensitivities recovered from the same undersampled k-space data are then used to unwrap aliased images via an application of the SENSE algorithm or a modification thereof to recover a high-resolution full FOV image”);
a step of setting a δ-function corresponding to a predetermined imaging field of view and predetermined resolution ([0045]: “(C); convolution reconstruction of the undersampled data comprising 128 k-space lines with reduced resolution”);
a step of convolution-integrating the sensitivity distribution frequency component and the δ-function ([0045]: “(C); convolution reconstruction of the undersampled data comprising 128 k-space lines with reduced resolution”); and 
a step of converting data after the convolution integration into actual space data ([0066]: “An inverse Fourier transform is then applied to the interpolated k-space data followed by a multi-channel coil combination method of choice to recover the combined high-resolution full FOV image” – it is known to one having ordinary skill in the art that the inverse Fourier transform is taken to move from the frequency domain to the time domain).

Claims 4 – 7 and 9 are rejected under 35 U.S.C. 103 as being obvious over Zaitsev et al. (US 20110148410 A1) in view of Nielsen (US 20160313416 A1).

Claim 4: Zaitsev teaches claim 1, substantially as claimed. 
Zaitsev does not teach wherein the sensitivity distribution calculation unit calculates a sensitivity distribution by using low-frequency region data in a high-resolution image for every channel which is measured by the measurement unit.
However, Nielsen, in the same field of MRI sensitivity distribution, teaches wherein the sensitivity distribution calculation unit calculates a sensitivity distribution by using low-frequency region data in a high-resolution image for every channel which is measured by the measurement unit ([0139]: “A way of representing the coil sensitivities matrix in k-space can be performed by using a discrete number of values on a grid where the magnetization is known. This uses only the low-frequency components and smoothes out small voids or holes in the object or its magnetization”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Zaitsev in view of Nielsen to use low-frequency region data in order to minimize the processing time needed to generate the MRI sensitivity distribution. 

Claim 6: Zaitsev teaches claim 1, substantially as claimed. 
Zaitsev does not teach a step of cutting out a slice image from a three-dimensional image that is the channel image, wherein the sensitivity distribution is calculated for every slice. 
However, Nielsen, in the same field of MRI sensitivity distribution, teaches a step of cutting out a slice image from a three-dimensional image that is the channel image, wherein the sensitivity distribution is calculated for every slice  ([0003]: “The coil sensitivity for a particular coil element can be calculated by dividing the image from the coil element by the reference image”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Zaitsev in view of Nielsen as it is a known technique in the art to determine sensitivity using image slices (See Nielsen [0003]: “One way of calibrating the multiple elements is to acquire data at the same time using a Quadrature Body Coil (QBC) as well as the multiple antenna elements. A QBC is not particularly sensitive; however they acquire data with a good spatial uniformity which can be used to construct a reference image. The coil sensitivity for a particular coil element can be calculated by dividing the image from the coil element by the reference image”).

Claim 7: Zaitsev teaches claim 1, substantially as claimed. 
Zaitsev does not teach wherein the sensitivity distribution calculation unit calculates three-dimensional sensitivity distribution in processing performed once.
However, Nielsen, in the same field of MRI sensitivity distribution, teaches a wherein the sensitivity distribution calculation unit calculates three-dimensional sensitivity distribution in processing performed once ([0003]: “The coil sensitivity for a particular coil element can be calculated by dividing the image from the coil element by the reference image”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Zaitsev in view of Nielsen as it is a known technique in the art to determine sensitivity using image slices (See Nielsen [0003]: “One way of calibrating the multiple elements is to acquire data at the same time using a Quadrature Body Coil (QBC) as well as the multiple antenna elements. A QBC is not particularly sensitive; however they acquire data with a good spatial uniformity which can be used to construct a reference image. The coil sensitivity for a particular coil element can be calculated by dividing the image from the coil element by the reference image”).

Claim 9: Zaitsev teaches claim 8, substantially as claimed. 
Zaitsev does not teach a step of cutting out a slice image from a three-dimensional image that is the channel image, wherein the sensitivity distribution is calculated for every slice. 
However, Nielsen, in the same field of MRI sensitivity distribution, teaches a step of cutting out a slice image from a three-dimensional image that is the channel image, wherein the sensitivity distribution is calculated for every slice  ([0003]: “The coil sensitivity for a particular coil element can be calculated by dividing the image from the coil element by the reference image”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Zaitsev in view of Nielsen as it is a known technique in the art to determine sensitivity using image slices (See Nielsen [0003]: “One way of calibrating the multiple elements is to acquire data at the same time using a Quadrature Body Coil (QBC) as well as the multiple antenna elements. A QBC is not particularly sensitive; however they acquire data with a good spatial uniformity which can be used to construct a reference image. The coil sensitivity for a particular coil element can be calculated by dividing the image from the coil element by the reference image”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793